AO 91 (Rev.11/11) Criminal Complaint



                                           United States District Court
                                                                                                   FILED IN THE
                                                        for the                                U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                          Eastern District of Washington

                                                            )
                                                                                            Jul 20, 2020
   UNITED STATES OF AMERICA                                                                      SEAN F. MCAVOY, CLERK
                                                            )
                  Plaintiff,
                                                            )
                                                            )     Case No. 2:20-mj-00275-JTR
                       v.
                                                            )
                                                            )
    MICHAEL THOMAS MATTERN,                                 )
                Defendant.                                  )


                                             CRIMINAL COMPLAINT

          I, Special Agent David DiBartolo, the complainant in this case, state that the following is true to the best
of my knowledge and belief. On or about the date(s) July 19, 2020, in the county of Spokane in the Eastern
District of Washington, the defendant, Michael Thomas Mattern, violated: 21 United States Code, Sections,
841(a)(1), (b)(1)(A)(viii).


This complaint is based on these facts:


☒Continued on the attached sheet.




                                                        ────────────────────────────────
                                                                            Complainant’s signature

                                                        Special Agent David DiBartolo, FBI
                                                        ────────────────────────────────
                                                                            Printed name and title
☐ Sworn to before me and signed in my presence.
☒ Sworn to telephonically and signed electronically.

        7-20-2020
Date: ______________
                                                        ────────────────────────────────
                                                                             Judge’s signature

                                                        Johns T. Rodgers, United States Magistrate Judge
City and state: Spokane , Washington                    ────────────────────────────────
                                                                           Printed name and title
Assigned AUSA: DMH

County: Spokane

In Re: Affidavit in Support of a Criminal Complaint Charging Michael Thomas
Mattern (DOB 08/01/1974) with Possession of Five Grams or More of Pure
Methamphetamine With Intent to Distribute, in Violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii)

                                   AFFIDAVIT

State of Washington       )
                          ) :ss
County of Spokane         )

      I, David DiBartolo, being first duly sworn, hereby depose and state as

follows:

                                  INTRODUCTION

      1.     I make this Affidavit in support of a criminal complaint charging

Michael Thomas Mattern (“MATTERN”), whose date of birth is August 1, 1974,

whose Social Security Number ends in 2307, and who resides at 8524 E Mission

Ave, Spokane Valley, Washington, 99212 (“MATTERN”) with possession of five

grams or more of pure methamphetamine with intent to distribute, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), within the Eastern District of Washington.

      2.     Based on numerous intercepted jail calls, surveillance, and the

execution of a search warrant for MATTERN’s person and personal effects, I

submit that there is probable cause to believe that on or about July 20, 2020,

MATTERN knowingly possessed approximately fifteen grams of pure


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 1
methamphetamine (including packaging) inside the Airway Heights Corrections

Center (“AHCC”), his place of employment, in the Eastern District of Washington,

that he did so with the intent to distribute the methamphetamine to Joseph

BURNETT and/or others who are inmates at AHCC.

                  AFFIANT TRAINING AND EXPERIENCE

      3.     I have been a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) since 2010 and am currently assigned to the Seattle,

Washington FBI field office, specifically to the Spokane, Washington Resident

Agency. I have maintained a Certified Public Accounting (“CPA”) license since

November 2007. I have received training through the FBI pertaining to email

communications, computers, cloud computing, and cellular telephones. In August

2019, I obtained the Global Information Assurance Certification (“GIAC”)

Security Essentials (“GSEC”) certification. One of my responsibilities is the

investigation of federal criminal law related to corruption of public officials. As an

FBI SA, I have previously been the case agent on at least one investigation that

resulted in the successful prosecution of a public official. From January 2011

through February 2016, I was assigned to the Tri-Cities Resident Agency in

Richland, Washington, and regularly participated in narcotics investigations with

the Eastern Washington Safe Streets Violent Gang Task Force – Tri-Cities.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 2
      4.     In the course of this investigation, I have worked closely with several

other law enforcement officers, including the following law enforcement officers,

and I have relied on statements that they have made to me orally and/or in writing,

as set forth herein:

             a.        FBI SA Marilyn Shefveland has been an SA for twenty years

and is currently assigned to the Spokane, Washington, Resident Agency. SA

Shefveland has worked a variety of federal criminal violations including cases

related to public corruption. She has completed specialized criminal investigative

training including training specific to white collar crime, money laundering, and

public corruption. SA Shefveland provided me with the foregoing information

regarding her training and experience.

             b.        Joshua M. Greene has been employed by the Washington State

Department of Corrections (“DOC”) for approximately 14 years. Greene’s current

role is an Investigator 2 with the Airway Heights Corrections Center (“AHCC”)

Intelligence and Investigations Unit (“IIU”), which he has held for the last eight

years. Investigator Greene has training in the following: narcotics detection and

identification through the Washington State Patrol; telephone monitoring and

surveillance training through Global Tel Link; Reid interview and interrogation

basic and advanced training, crime scene investigation training with the

Washington Homicide Investigators Association; security threat group training



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 3
with the Northwest Gang Investigators Association; crime scene processing and

evidence preservation with the Spokane County Forensic Unit; and open source

media training with the FBI. Investigator Greene has worked multiple cases with

local and federal law enforcement agencies including the Airway Heights Police

Department, United States Postal Inspection Service, Spokane County Sheriff’s

Department, and FBI. These cases have included investigations of introduction of

contraband into a secure facility, trafficking of narcotics, and compromised staff

members that work for the Washington State DOC. Through Investigator Greene’s

training and experience, he has become familiar with prison culture, gang sub-

culture, and drug and money laundering sub-culture, including knowledge of

controlled substance trafficking violations. Investigator Greene provided me with

the foregoing information regarding his training and experience.

             c.    Joshua Largent has been employed by the Washington State

DOC for approximately 18 years. Investigator Largent’s current role is an

Investigator 2 with the AHCC IIU which he has held for the last year-and-a-half.

Investigator Largent obtained a degree in Corrections from Spokane Community

College. He also graduated from the Correctional Officer Academy and

Emergency Response Team Academy. Investigator Largent has training in the

following: narcotics detection and identification through Washington State Patrol;

telephone monitoring and surveillance training through Global Tel Link;



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 4
workplace investigator training; and security threat group training with the

Northwest Gang Investigators Association. Investigator Largent has worked cases

with local and federal Law Enforcement Agencies including the Airway Heights

Police Department and United States Postal Inspector Service. These cases

included investigations of the introduction of contraband into a secure facility,

trafficking of narcotics, and compromised staff members that work for the

Washington State DOC. Through Investigator Largent’s training and experience,

he has become familiar with prison culture, gang sub-culture, and drug and money

laundering sub-culture, including knowledge of controlled substance trafficking

violations. Investigator Largent provided me with the foregoing information

regarding his training and experience.

      5.     The information in this Affidavit come from my personal

observations, my training and experience, and information obtained from other

agents and witnesses, as set forth herein. This Affidavit is intended to show

merely that there is sufficient probable cause for the requested complaint and does

not set forth all of my knowledge about this matter.

      6.     I submit that there is probable cause to believe that MATTERN has

smuggled Suboxone, heroin, and methamphetamine into the AHCC, a correctional

facility that houses federal prisoners in the Eastern District of Washington. I also

submit that there is probable cause to believe that MATTERN and his



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 5
coconspirators use cellular telephones to communicate with one another about the

scheme, including quantities, prices, and availability of drugs, and to set up

deliveries and pickups of drugs.

      7.     I further submit that there is probable cause to believe that

MATTERN drives a gold-colored 2005 Nissan Altima, to pick drugs up from one

of his sources of supply, Brandy Elice Lorentzen (“LORENTZEN”). I submit that

there is probable cause to believe that MATTERN knowingly delivers drugs into

the correctional facility, to which he has access by virtue of being a correctional

officer there, on his person or in his personal effects, and thereafter knowingly

distributes the drugs to BURNETT and/or other inmates in the facility.

                    STATEMENT OF PROBABLE CAUSE

                             CORRUPTION AT AHCC

      8.     AHCC is a Washington State Department of Corrections (“DOC”)

medium-security state prison facility located in Airway Heights, Washington,

within the Eastern District of Washington. I know from my training and

experience, and from consulting with AHCC personnel during this investigation

that AHCC generally houses federal inmates and is currently housing federal

inmates – that is, persons who are being held in custody by direction of or pursuant

to a contract or agreement with the Attorney General.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 6
      9.     Multiple criminal informants (“CIs”) who are inmates at AHCC have

informed AHCC IIU investigators that a corrections officer in “R” Unit is bringing

Suboxone and other contraband into the facility. Some of these inmates have

specifically identified MATTERN as the corrections officer who is bringing

contraband into the facility. Based on these allegations, AHCC IIU initiated an

investigation into MATTERN, which has led to evidence that MATTERN has

been compromised as a corrections officer and is introducing controlled substances

into AHCC’s secure facility in exchange for money, drugs, and sex.

      10.    During the course of this investigation, I have learned that due to the

COVID-19 pandemic, Washington State DOC temporarily suspended general

visitation to all correctional facilities, including extended family visits, effective

March 13, 2020. In addition, all volunteer access and associated services have

been suspended at all prison facilities effective March 20, 2020. As a result of

these temporary suspensions of access, it is not possible for family members or

other guests to bring contraband into the facility. Thus, at this time the only

practicable means for inmates to obtain contraband from outside the facility,

including controlled substances, is through DOC employees, including correctional

officers such as MATTERN.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 7
                                    SUBOXONE

      11.    I know from my training and experience, including consultation with

the SUBOXONE® website, that Suboxone sublingual film is a schedule-III

controlled substance prescription medicine used to treat adults who are addicted to

opioid drugs as part of a complete treatment program that also includes counseling

and behavioral therapy. Suboxone contains buprenorphine, which can be a target

for people who abuse prescription medicines or street drugs, and it can cause death

or harm.

      12.    I know from my training and experience, including consultation with

the website www.drugs.com that Suboxone (buprenorphine and naloxone)

sublingual film is often an orange film, imprinted with a logo identifying the

product and strength in white ink. I know that the size of a strip of Suboxone is

smaller than an adult human finger.

                               COCONSPIRATORS

      13.    From my training and experience, my investigation in this case, my

conversations with AHCC staff, surveillance, and consultation with open-source,

DMV, DOL, and criminal history databases, I know the following about the

suspected coconspirators in this investigation.

             a.    MATTERN is a correctional officer at AHCC and has held this

position since August of 2000. MATTERN is primarily assigned to the “R” Unit



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 8
within AHCC. I know from the Accurint law enforcement database that

MATTERN resides at 8524 East Mission Avenue, Spokane Valley, Washington,

99212. With other law enforcement personnel, I conducted surveillance on a

number of dates, including June 26, 2020, June 27, 2020, July 8, 2020, and July 18,

2020, and I saw MATTERN and a gold Nissan Altima bearing Washington license

plate BSR5678, at this residence. DMV records indicate that MATTERN is the

registered owner of the Nissan. MATTERN was arrested in January 2016 for

domestic violence. According to AHCC staff, MATTERN is currently divorced

and lives alone.

             b.    Joseph Owen BURNETT (“BURNETT”) is currently an inmate

at AHCC who lives in the “R” Unit of the facility. BURNETT is currently serving

a sentence for theft and robbery. BURNETT has multiple additional felony

convictions including residential burglary, theft and forgery. As recently as

February 2017, BURNETT was arrested for possession of a controlled substance

without a prescription by the Spokane County Sheriff’s Office.

             c.    LORENTZEN resides at 1919 East Mission Avenue, Spokane,

Washington, 99202, based on records from the Washington Department of

Licensing and surveillance that I conducted at her residence on June 27, 2020. I

know from the publicly-available records of this Court that LORENTZEN has a

2008 conviction in this Court for possession with intent to distribute 100 or more



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 9
grams of a mixture or substance containing a detectable amount of heroin, in case

number 2:08-CR-00082-WFN, for which she was sentenced to 70 months and four

years of Supervised Release. It appears that she was accepted into this Court’s

STEP program, but that she violated the terms of her supervision in 2017, and was

sentenced to 14 months of additional incarceration by the Hon. Wm. Fremming

Nielsen, Senior United States District Judge. According to her judgment

documents, it appears that LORENTZEN’s violations included testing positive for

methamphetamine; commission of another federal, state or local crime; possession

of an illegal controlled substance (heroin); use of an illegal controlled substance

(heroin); frequenting places where controlled substances are used, sold or

distributed; associating with known felons; and absconding from supervision.

             d.    Michael James Runge (“RUNGE”) who was previously

incarcerated at AHCC, was released on January 21, 2020, and is currently on DOC

supervision until January 20, 2021. RUNGE resides at 528 West 27th Avenue,

Spokane, Washington, according to Washington State Department of Licensing

records. RUNGE has been convicted of a dozen felonies dating back to 1996 and

as recent as 2018. His most recent felony convictions from 2018 include

possession of a controlled substance without a prescription.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 10
                           REVIEW OF PRISON CALLS

      14.    AHCC IIU Investigators Greene and Largent have reviewed numerous

recorded telephone calls made from the AHCC facility by BURNETT to associates

outside the facility, including LORENTZEN and RUNGE; they have provided me

with summaries and partial transcriptions of these calls, which I have reviewed. In

addition, the FBI has obtained the actual recordings of these calls directly from

Washington State DOC. Investigators Greene and Largent have identified multiple

calls by BURNETT containing conversations about controlled substances and

transactions with a person referred to in coded language as “Goldy” or “Gold Car

guy.” Based on the context of the calls, the fact that MATTERN drives a gold

2005 Nissan Altima, and the fact that MATTERN has been surveilled meeting

LORENTZEN in the Nissan Altima at times that correspond to information in the

recorded jail calls, I submit that MATTERN is the person referred to in the calls as

“Goldy” or “Gold Car Guy.” Based on the context and language used in the calls,

and the training, knowledge, and experience of Investigators Greene and Largent

and SA Shefveland and myself, I submit that BURNETT and his associates discuss

Suboxone, methamphetamine and heroin in coded language.

      15.    I know from my training and experience that it is common for

incarcerated individuals to use the Personal Identifying Numbers, or “PINs” that

are assigned to other inmates to make telephone calls when conducting criminal



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 11
activity, in order to disguise their true identities and evade detection by the facility

and/or other law enforcement officers. In this investigation, AHCC IIU

Investigators Greene and Largent were able to identify the callers and called

parties as set forth herein, through multiple means including: the PINs identified

and/or used during the calls, hours of listening and reviewing calls to determine

speakers by voice recognition, and parties identifying themselves on the calls by

providing personal information including names and locations. Based on this

information, which I learned from Investigators Greene and Largent, I submit that

the identities of the callers I set forth in this Affidavit are accurate. The

transcriptions of these calls is not necessarily word-perfect or verbatim, and is

subject to the quality of the calls, the volume of the speakers, and the transcriber’s

ability to interpret context.

                      LORENTZEN’S USE OF (509) 866-1433

      16.    “JPay” is a privately held corrections-related service provider which

provides services to inmates, allowing them to transfer money and send/receive

email messages with people who are not in custody. JPay’s services are used at

AHCC.

      17.    The customer information and account summary for the “Brandy E.

Lorentzen” JPay account was provided to me by AHCC IIU. The email associated

with the account is “Breezy2975@gmail.com“. I obtained records from Google



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 12
for the email account Breezy2975@gmail.com. The recovery SMS telephone

number is (509) 866-1433, consistent with calls identified herein that are made to

or from LORENTZEN.

      18.    In addition, the most recent IP address in the records used to login to

this account was 98.203.194.190, on July 5, 2020. The JPay account for user

“Brandy E. Lorentzen” has sent multiple JPay email messages to BURNETT in

2020. The IP address used to send at least nine messages since April 13, 2020, was

98.203.194.190, the same IP address as the most recent login for

“Breezy2975@gmail.com.”

      19.    Accordingly, I submit that there is probable cause to believe that the

person using (509) 866-1433 is in fact LORENTZEN.

            PRISON CALLS IN FURTHERANCE OF THE CONSPIRACY

      20.    On March 21, 2020 at approximately 6:04PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: I’m trying to get that sent to you right now. I just talked
             to him right now.

             LORENTZEN: Okay, how much?

             BURNETT: It should be 150. Her name is Cindy.


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 13
            LORENTZEN: Okay, just make sure to put it under the name of
            Powell instead of Lorentzen.

      21.   On March 28, 2020 at approximately 2:42PM, a call was placed by

BURNETT from another inmate’s account to (509) 228-2373. AHCC IIU

reviewed this call and determined the call was placed by BURNETT and the

conversation was with RUNGE. A portion of the call AHCC IIU Investigators

reviewed is transcribed as follows:

            BURNETT: What would it take to get 10 of those? I’m telling you
            right now, this is something that I think you can put together in your
            own head, but, I’ve been working on this for awhile with somebody
            and this is something that be very, very big and very, very happy for
            both of us.

            RUNGE: I haven’t been taking them anymore and I still got a few of
            them. You can have the ones I got and I am going to go on Monday
            and get stripped again. I can have them Monday no problem.

            BURNETT: I need to get them to Brandy so he can pick them up the
            next day. I’m telling you right now, straight up, they are 250 bucks a
            piece right now and I promise you, I have the only way right now.

            RUNGE: If I can have a little piece of the pie, I got you. I can get as
            many as I can.

            BURNETT: I promise you. I’ll make it worth your while. I am going
            to give you Brandy’s number. If you round up 10 by tomorrow it
            would be even better. It’s 509-866-1433.

Based on my knowledge, experience, review of call summaries and consulting with

AHCC IIU Investigators who reviewed this call, I believe that this conversation is




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 14
about BURNETT requesting RUNGE to obtain SUBOXONE strips which

BURNETT intends to sell within AHCC after they are delivered by MATTERN.

      22.    On March 29, 2020, at approximately 9:14AM, a call was placed by

BURNETT from another inmate’s account to telephone number (509) 866-1433.

AHCC IIU reviewed this call and determined that call was placed by BURNETT

and the conversation was with LORENTZEN. A portion of the call AHCC IIU

Investigators reviewed is transcribed as follows:

             BURNETT: I called you last night on a different number, you know
             where you are getting those subs?

             LORENTZEN: Not right off hand.

             BURNETT: My second question is, that my boy Mike just got out,
             and he gets them tomorrow, and if there is any way possible, and
             believe me I would never ask you to meet somebody I don’t trust, and
             that I am close to, if you can meet him, and I can give him your
             number when I talk to him later and then you can give them to
             somebody to bring to me. I can make sure you are taken care of.

             LORENTZEN: Yeah

             BURNETT: I just wanted to make sure it is alright with you.

             LORENTZEN: Yeah, it’s fine.

             BURNETT: Alright well I’ll talk to him and I’ll give him your
             number. He says tomorrow he goes down at 4 o’clock and then he
             will get them and drop them off and I will have my other buddy pick
             them up.

             LORENTZEN: Just let me know what I have to do and where I have
             to go and all that shit.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 15
Based on my knowledge and experience and consulting with Investigators Greene

and Largent, I believe that BURNETT is referring in this call to Suboxone when he

asks, “where you getting those subs?” I believe BURNETT is referring to RUNGE

when he says, “my boy Mike” because BURNETT called RUNGE the day before,

RUNGE’s first name is Michael, and RUNGE was released approximately two

months before this call.

      23.    On April 1, 2020, at approximately 9:50AM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: Those motherfucking faggots text you back?

             LORENTZEN: I’m supposed to meet one of them.

             BURNETT: Which one?

             LORENTZEN: The one on 27th.

             BURNETT: You’re a bad ass. I really appreciate you. This door was
             about to close, this was my last swing. Will you text the number that
             is supposed to pick them up and let him know, please, it is really,
             really important to me.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with Investigators Greene and Largent and the timing of this call, I believe




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 16
BURNETT and LORENTZEN were discussing picking up Suboxone from

RUNGE. The current address for RUNGE is on West 27th Avenue in Spokane.

      24.    On April 1, 2020, at approximately 12:09PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: Can you send him a text and that you will figure it out
             and that you will send him a text as soon as you can meet him and hey
             . . . . I talked to him and he said he wanted something but I don’t
             know what it is because obviously in here it is hard to communicate
             but I told him to tell you so you can tell me. I told him I don’t care
             what it is, if it’s a hooker, it is whatever I told him to tell you. He is a
             G, he is with it, I promise.

             LORENTZEN: Okay.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with Investigators Greene and Largent, the timing of this call, and the context,

which indicates that BURNETT has spoken in person to someone who wants

something in exchange for what appears to be delivering contraband, I believe

BURNETT is instructing LORENTZEN to text MATTERN about meeting to pick

up Suboxone to deliver to AHCC, and to find out what MATTERN wants in

return, including potentially the services of a prostitute.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 17
      25.    On April 1, 2020, at approximately 3:28PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             LORENTZEN: Good news, I am getting ready to go meet the dude to
             drop him the . . . yeah.

             BURNETT: Oh really, thank you, you’re a bad ass. When you drop
             those off, will you let him know you will probably have more in the
             next couple days?

             LORENTZEN: Yeah, I already told him that.

             BURNETT: I told him to tell you that whatever he needs or wants or
             likes. Make sure you tell him that you’re Travis’s friend. Keep on
             that for me and Mike is trying to get other avenues right now, every
             time you can do it, just text him and I will keep sending you money.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with Investigators Greene and Largent and the timing of this call, I believe

LORENTZEN is referring to MATTERN when she says she is going to “meet the

dude” and is referring to giving MATTERN Suboxone when she says “drop him.”

I believe BURNETT is referring to Travis Franklin (“FRANKLIN”) when he says

“Travis.” FRANKLIN is an inmate at AHCC and works as a porter in the “R”

Unit. Surveillance video footage from the “R” Unit in AHCC shows MATTERN

and FRANKLIN in a storage area that is not fully visible to surveillance cameras.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 18
      26.    On April 1, 2020, at approximately 8:21PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             LORENTZEN: I met with that one guy out in the valley.

             BURNETT: Did you drop those off?

             LORENTZEN: Yeah, that is what I was just talking about.

             BURNETT: If Ronnie or Mike get a hold of them again or if you can
             find them, I can keep sending you money to get them or whatever.
             They are 250 a piece right now.

             LORENTZEN: Hundred?

             BURNETT: Yeah, 250 apiece.

             LORENTZEN: Wow.

             BURNETT: I sent you a letter to that 1919, I don’t know how long it
             is going to take to get there.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

LORENTZEN is referring to MATTERN when she says she met with “that one

guy out in the valley,” and that she delivered Suboxone to him. I believe

BURNETT is referring to the price of a Suboxone strip when he says “250” as that

is consistent with CI reporting inside AHCC about the going rate for a strip of


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 19
Suboxone inside the facility. In addition, LORENTZEN resides at 1919 E.

Mission Avenue in Spokane, consistent with BURNETT confirming that he sent

her a letter to “that 1919.”

      27.    On April 3, 2020, at approximately 5:54PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: When I call you again on my number, I am going to say
             Brandy first, so don’t say anything crazy.

             LORENTZEN: What do you mean?

             BURNETT: Well when I call you, normally I call you on different
             numbers, you know what I mean, so it is not tied to me.

             LORENTZEN: Oh yeah, yeah, okay. Yeah, I got you, so I don’t say
             anything retarded. Yeah, I got you.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is discussing his practice of using other inmates’ PIN numbers to make

calls in an effort to hide his criminal activity and was instructing LORENTZEN

not to say anything overt about their criminal conduct (statements that would be

“crazy” and “retarded” to make on a phone line assigned to BURNETT) when

BURNETT calls from his actual account.


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 20
      28.    On April 6, 2020, at approximately 8:03PM, a call was placed from

another inmate’s account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: Did my home girl’s chick call you?

             LORENTZEN: Nobody called me or texted me.

             BURNETT: Okay, I did have a conversation with ol’ boy, this kind
             of a plan, I know I am asking a lot, but uh, if there is anyway a
             possibility, my homeboy’s old lady has a friend that I need you to
             introduce him to. But you can’t give his number or anything like that,
             she will come to you.

             LORENTZEN: I can’t what?

             BURNETT: You can’t give up his number, period. You are the only
             one who gets to talk to him. They will come meet you and you can
             take her and introduce her to him, and she knows what to do and uh, it
             will all work out and uh, she also has some of those to give to you, to
             give to him also. But that is between you and him only, you know
             what I mean.

             LORENTZEN: Yeah.

             BURNETT: I will absolutely take care of you, I promise. If it is
             possible that you can send him a text that you got a home girl that
             wants to meet him and he will know exactly what you are talking
             about and maybe you can line it up for tomorrow or something. I will
             have you get on the phone and have this chick call you if possible.

             LORENTZEN: Okay




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 21
             BURNETT: Her name is Brittany, he just talked to her; she should be
             calling you. I just want to make sure you knew that the
             communication is between you and him, nobody gets his number, you
             know what I mean.

             LORENTZEN: Yeah.

             BURNETT: Maybe if you don’t mind, sending him a text and say,
             “hey, I got a home girl that wants to meet you maybe tomorrow would
             work out.”

             LORENTZEN: Okay.

             BURNETT: That would be awesome. And I’ll have her get ahold of
             you right away, if you wouldn’t mind. Make them come to you and
             take her and the . . . to him.

             LORENTZEN: Okay.

             BURNETT: Will you give him a text and let him know?

             LORENTZEN: The gold car guy?

             BURNETT: Yeah, just let him know he’s got a home girl that want to
             meet him, you know. And then she will have more of those for ya
             too, but she will give them to you and you can handle all that.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is instructing LORENTZEN to coordinate with Brittnei Fawver

(“FAWVER”) to get a prostitute to bring to MATTERN and to pick up Suboxone

strips, of which some will be given to MATTERN for his personal use.

Approximately 15 minutes before this call, AHCC inmate Caleb Loutzenhiser

(“LOUTZENHISER”), living in the “R” Unit of AHCC, placed a call from his own


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 22
account to FAWVER and instructed her to find a girl that “will trick with this

dude” and to call “Brandy” at “866-1433”. LORENTZEN’s first name is Brandy,

and she uses the telephone assigned the number (509) 866-1433. I submit that

“gold car guy” is code for MATTERN, based on him driving the gold Nissan

Altima. I know from my training and experience that “tricking” is street slang for

prostitution.

      29.       I believe that MATTERN has previously facilitated the distribution of

methamphetamine into the AHCC. On May 6, 2020, at approximately 6:03 PM, a

call was placed by BURNETT from another inmate’s account to (509) 866-1433.

AHCC IIU reviewed this call and determined the call was placed by BURNETT

and the conversation was with LORENTZEN. A portion of the call AHCC IIU

Investigators reviewed is transcribed as follows:

                BURNETT: This is what I am trying to do, you sent one of those last
                time. You sent me less than one with like a half on it.

                LORENTZEN: Oh, you are talking about your birthday card?

                BURNETT: Yeah, if you can get two of those and put 4 or 5 on each
                one and just soak the whole thing, you think it is a possibility?

                LORENTZEN: It is hard to get one of those birthday cards right now.
                I’ve been trying for a few days.

                BURNETT: Even if the one you have, if you can drench it, it doesn’t
                matter, you know what I mean.

                LORENTZEN: The thing is, I’m trying to find the stuff for the
                birthday card, the glitter, but it is hard to find.


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 23
            BURNETT: Mike says he has some for me… can you get it if I send
            you the money?

            LORENTZEN: That is the thing, it is hard to locate.

            BURNETT: I have a bunch of money right now. Basically right now
            in the next day or two, I was trying to get him that 100 bucks and a
            couple cards. But I want to round up at least 30 or 40 of those so I can
            send you a couple grand. I don’t care what it looks like, I just want
            enough put on it to make it worth it for us. I have to give him a bill
            too, the one I haven’t seen you, the one who needs it.

            LORENTZEN: Are you talking about the gold car?

            BURNETT: Uh, the 100 dollars.

            LORENTZEN: Yeah, does that go to the gold car?

            BURNETT: Yeah

            LORENTZEN: Okay.

            BURNETT: If you can get him that hundred bucks… basically my
            whole goal is to wait on the other one, because it will be more worth
            it. I know you said you have that one 10 dollar money order, but I
            would like to get 3 or 4 more 10 dollar money orders, you know what
            I mean?

            LORENTZEN: Yeah, hold on, I am going to find out what he wrote
            down. I was partially right on the size of them. He says he has two of
            the big size and 16 of the half size ones.

            BURNETT: Yeah, I want them all.

            LORENTZEN: It will be me paying for him… I’ll buy them tonight.

            BURNETT: I want to push the envelope this time and go for as many
            as we can get. The birthday card you sent me, I want you to put 4 or 5



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 24
            times that on it. Would you mind sending him a text and telling him
            we’ll have it ready for him tomorrow or the next day?

            LORENTZEN: Who, gold car?

            BURNETT: Yeah, yeah, yeah.

            LORENTZEN: Okay, so I have to have the money and the birthday
            card for him.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe when BURNETT and

LORENTZEN refer to a “birthday card” they are referring to methamphetamine

paper. I know from my training and experience that it is a common technique for

inmates to have associates soak greeting cards in methamphetamine and then send

the cards into the correctional facilities as a means to get methamphetamine inside

facilities. Additionally, I believe this because I know that BURNETT’s actual

birthday is not until August 7, approximately three months from the date of this

call, and BURNETT specifically instructs LORENTZEN to “soak” and “drench”

the card. I know that LORENTZEN would need a secure, safe location to engage

in the conduct of drenching a greeting card in methamphetamine, such as her

home, before delivering it to “gold car,” who I believe is MATTERN.

      30.   On May 9, 2020, at approximately 7:24PM, a call was placed by

BURNETT from his account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 25
LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: I don’t know if you know Eli, but he has 40 of those
             strips, the orange ones. I’m trying to get ahead so I can have you just
             start collecting it. That way I don’t have to worry about nothing and
             neither do you, and gold car guy is happy. Please try and round those
             up by tomorrow if you can. Call him tonight and say you’ve been
             super busy and you’ll take care of it tomorrow.

             LORENTZEN: Who, Goldy?

             BURNETT: Yeah, save 100 for him too. If you could just text Goldy
             and tell him that you didn’t get everything put together and tomorrow
             would work better, that way I can talk to him.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is referring to Suboxone when he refers to “40 of those strips, the

orange ones”; I know that Suboxone is typically produced on orange-colored

strips. I believe BURNETT is further instructing LORENTZEN to get Suboxone

from Eli, an unidentified conspirator, to give to MATTERN. In a subsequent call

by BURNETT to “Eli”, BURNETT states, “they are going for 250 bucks a piece

and they are the most wanted,” and “I got people that will send $1,000 right now

for 4 of them. You can cut up 8 pieces and sell each piece for 40 bucks.” I believe

“Eli” is an additional source of Suboxone supply for BURNETT, who can divide

up full strips of Suboxone and sell it within the walls of AHCC.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 26
      31.    On May 22, 2020, at approximately 11:25AM, a call was placed from

another inmate’s account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: I’m going to send you 35 and you have to give him 1
             and Eli 7-8, so I need your commitment that you’re all in. Next time
             we need 3 and 3 of those and 80-100 of the other ones. I’ll send you
             enough so you can get a new phone that we can talk on. I need to get
             him this 1 right away because he is our egg. My plan is to do it once a
             month, but we have to make it worth it. I just need your full
             commitment. I’ll make sure you have a couple grand a month. Need
             to get a phone that’s not connected to you.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is discussing money and means $3,500 when he says “35”, $1,000

when he says “1” and $700-$800 when he says “7-8”. I submit that BURNETT is

instructing LORENTZEN to take the money she is receiving and pay MATTERN,

whom BURNETT refers to as “our egg” in this call, and Eli, the unidentified

coconspirator. Additionally, BURNETT twice says they need to get

LORENTZEN a new phone not connected to her they can talk on, which is

indicative of criminal activity, and LORENTZEN did subsequently obtain a second

telephone number, (208) 966-0423, in June 2020.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 27
      32.    On June 11, 2020 at approximately 2:13PM, a call was placed from

another inmate’s account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: I do need to know where we are at. Do you have any of
             those players put together for the white team and the black team? The
             black team doesn’t matter as much as the white team. I have to have
             this done by 1-2 tomorrow.

             LORENTZEN: I should have 18 more to put towards the money
             order.

             BURNETT: I don’t know how much we will give him this time,
             maybe 1-2 depends on what he wants. I’m going to send you 7-8 this
             time. We can move forward and make the next one better.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is referring to methamphetamine, which is a white crystalline

substance, when he says “white team” and black tar heroin, which is a black

substance, when he refers to the “black team.” I believe LORENTZEN is referring

to Suboxone strips when she says “18” and uses the term “money orders.” From

context, I submit that “money orders” is the coded language used by BURNETT

and LORENTZEN for Suboxone strips. BURNETT additionally discusses what

they might give MATTERN for delivering the controlled substances into AHCC.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 28
      33.    On June 12, 2020, at approximately 2:13PM, a call was placed from

another inmate’s account to (509) 866-1433. AHCC IIU reviewed this call and

determined the call was placed by BURNETT and the conversation was with

LORENTZEN. A portion of the call AHCC IIU Investigators reviewed is

transcribed as follows:

             BURNETT: I want you to text Goldy and see what time he wants to
             meet tomorrow. I want to leave 9 out for him maybe, give him 9 of
             the regular ones. I want the big one for myself. You’re going to have
             to get some shrink wrap. You know how I said to put 1, 2, 3, 4, 5, and
             roll it over and then 5 more on top. Stack 5 together, you have it
             make it as small as you can. Wrap it tight so it doesn’t dry out. Don’t
             stack more than 5 together. I’m going to send you 8 and I want a
             couple. I have to have at least 2 and 2 and in something not see
             through.

             LORENTZEN: Like last time?

             BURNETT: Yeah.

Based on my knowledge and experience, review of BURNETT’s calls, consulting

with IIU Investigators Greene and Largent and the timing of this call, I believe

BURNETT is instructing LORENTZEN to contact MATTERN to meet and is

instructing LORENTZEN regarding how she should package the controlled

substances before giving them to MATTERN to take into the facility and deliver

them to BURNETT.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 29
                      LORENTZEN’S USE OF (208) 966-0423

      34.    On July 8, 2020, AHCC IIU Investigator Greene interviewed CI

AHCC-042070820 (hereafter referred to as “CI-1”) in connection with an

unrelated investigation. CI-1 proffered information that Suboxone is coming from

“a cop in R Unit”. CI-1 stated that s/he did not know who the officer was but that

the inmate who holds the drugs is named “Joe” and the money goes to his girl

named “Brandy” who used a telephone number from the 208 area code, which I

know from my training and experience to be the area code consistent with

Northern Idaho, which is immediately adjacent to the Eastern District of

Washington. CI-1 stated that s/he did not memorize the full number but had it

written down on a note in her/his cell. CI-1 added that the number changes but the

current number is the 208 telephone number. CI-1 explained that the current price

of Suboxone being sold in AHCC is going for $150-$200 for half a strip, $250-

$300 for a full strip, or six full strips for $1,000. CI-1 admitted that s/he is

addicted to Suboxone and uses it regularly in prison whenever it is available. A

search of CI-1’s cell found a paper with the following writing on it, “Brandy 208-

966-0423 Text.”

      35.    CI-1 was housed in N Unit at the time of the interview and provided

this information to show that her/his investigation was not the source of Suboxone

coming into the AHCC. CI-1 was arrested as a juvenile in 1999 for making a false



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 30
statement to a public servant. CI-1’s criminal history since then has multiple

convictions including theft, burglary, possession of a controlled substance and

assault but no other convictions indicative of deceit. CI-1’s information is

consistent with other information independently obtained in the investigation.

            FBI AND AHCC IIU SURVEILLANCE AND RELATED CALLS

      36.     On June 27, 2020, at approximately 2:26PM, a call was placed by

BURNETT from another inmate’s account to (208) 966-0423. AHCC IIU

reviewed this call and determined the call was placed by BURNETT and his

conversation was with LORENTZEN. A portion of the call AHCC IIU

Investigators reviewed is transcribed as follows:

              LORENTZEN: I was going to send him a text to see if he wanted to
              meet me tonight.

              BURNETT: Did that ever clear?

              LORENTZEN: No

              BURNETT: Okay, I don’t know if you’ve added up what we have so
              far, I think I might be a couple dollars off. We might have enough to
              cover it, but I don’t want you to cut yourself short.

              LORENTZEN: Oh no I have enough to pay him off.

              BURNETT: Okay, okay, what are you going to give him though?

              LORENTZEN: The rest of it.

              BURNETT: Okay, definitely, absolutely, thank you I very much
              appreciate it. If you could please send him a text I would appreciate
              it.


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 31
Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that this conversation is

about LORENTZEN texting MATTERN so that she can pay him on behalf of

BURNETT for delivering controlled substances into AHCC.

      37.    On June 27, 2020, FBI and AHCC IIU conducted surveillance on

MATTERN’s residence, 8524 E. Mission Avenue in Spokane Valley. I was part

of the surveillance team. At approximately 6:59PM, MATTERN drove his gold

Nissan Altima bearing Washington plate BSR5678, from his residence to the

parking lot in a shopping center on the southwest corner of Mission and Argonne.

A silver PT Cruiser bearing Washington license plate BPZ6009 pulled into the lot

and parked near the Nissan. MATTERN got out of the Nissan and walked over to

the PT Cruiser. No passengers were seen in either vehicle. At approximately

7:04PM, both vehicles exited the parking lot.

      38.    Officers maintained surveillance on the silver PT Cruiser after it met

with MATTERN on June 27, 2020. At approximately 7:20PM the silver PT

Cruiser entered the Dollar Tree shopping center on the southeast corner of Sprague

and Sullivan. LORENTZEN exited the silver PT Cruiser and entered the Dollar

Tree store. At approximately 7:54PM, LORENTZEN exited the Dollar Tree store,

returned to the silver PT Cruiser, and talked on her cellular telephone.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 32
      39.    On June 27, 2020, at approximately 7:51PM, a call was placed by

BURNETT from another inmate’s account to (208) 966-0423. AHCC IIU

reviewed this call and determined the call was placed by BURNETT and his

conversation was with LORENTZEN. A portion of the call AHCC IIU

Investigators reviewed is transcribed as follows:

             LORENTZEN: Some lady just got a hold of me and asked how much
             she is supposed to send.

             BURNETT: What was her name and who was it for?

             LORENTZEN: Hold on and I’ll tell you who it was for, she texted
             me, her son’s name is Henry.

             BURNETT: Henry, okay, give me a second

             LORENTZEN: Hey hold on she already sent the 100

             BURNETT: What else do you have going on?

             LORENTZEN: I just came out of the Dollar Store. I had to get some
             white paint.

             BURNETT: Did you get ahold of Goldy?

             LORENTZEN: Yeah I just went and seen him

             BURNETT: Oh you did?

             LORENTZEN: Yeah

             BURNETT: What did you give him, the rest?

             LORENTZEN: No I gave him 8, because I couldn’t take the rest off
             my card, I can only take 500 a day. I’ll come back out tomorrow.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 33
             BURNETT: Perfect. That’s badass. That’s all he cares about is
             communication. He just wants to know what’s going on. I can respect
             that. Takes some weight off my shoulders.

Based on my review of call summaries, the surveillance conducted at the time of

the call, and consulting with AHCC IIU Investigators who reviewed this call and

others, I believe that “Goldy” is MATTERN and that LORENTZEN is confirming

in this call with BURNETT that she just met with MATTERN and paid him. The

conversation also demonstrates that LORENTZEN is receiving funds from people

on behalf of BURNETT for sales of controlled substances inside AHCC.

         CONDUCT LEADING UP TO WEEKEND OF JULY 17-19, 2020

      40.    Based on the context and contents of the calls identified herein, I

submit that there is probable cause to believe that BURNETT, LORENTZEN, and

MATTERN have been planning a significant delivery into the AHCC as soon as

LORENTZEN can obtain the requisite quantity of drugs to give MATTERN to

take to the prison in the gold Nissan, and then deliver into the secure portion of the

AHCC on his person or in his personal effects, while he is at work.

      41.    I know the following from consulting with AHCC staff, including

Inspectors Greene and Largent.

             a.     MATTERN’s work week is from Sunday through Thursday,

and he typically has Friday and Saturday off. MATTERN typically begins his

shifts at approximately 6:00 a.m.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 34
              b.    MATTERN typically wears clothes that have pockets in them,

and brings a lunchbox with him when he goes into work. The various pockets of

his typical work attire, as well as his lunchbox, are large enough to contain or

secret strips of Suboxone, as well as distribution quantities of heroin and

methamphetamine.

              c.    MATTERN usually brings his cellular telephone into the

AHCC with him on his person and puts it in his locker at AHCC, or he leaves it in

the gold Nissan in the parking lot.

              d.    MATTERN has the ability to return to the gold Nissan during

the work day, such that he could leave drugs in his car in the parking lot when he

initially enters the facility in the morning, and could return to his car to get drugs

later if that provided what he believed to be the optimal manner of getting the

contraband into the facility.

        42.   From July 11, 2020, onward, a number of telephone calls indicated

that BURNETT, LORENTZEN, and MATTERN were making arrangements to

make a significant delivery into the AHCC, likely on the weekend of July 17-19,

2020.

        43.   On July 11, 2020, at approximately 7:16PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 35
call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

            BURNETT: Okay, yeah, there is going to be more today, just want to
            let you know if you could work really hard, I don’t know. How much
            do you have for that money order?

            LORENTZEN: Um, I’m not sure.

            BURNETT: Last time you told me there was like 92, did you ever get
            more?

            LORENTZEN: I’m not sure if I did or not.

            BURNETT: Okay, can you please please work on it and make some
            calls and get a hold of Scott.

            LORENTZEN: Yeah, I… today.

            BURNETT: Okay, cool, cool, I got to have it ready in the next couple
            days.

            LORENTZEN: Okay.

            BURNETT: And uh, also, I am putting together a thousand to give
            him too. So that hundred, put towards that please, and I am sending
            you more in the next couple days, so I will send you some for yourself
            too, alright.

            LORENTZEN: Oh, for Goldie?

            BURNETT: Yeah, I want it to go smoothly, you know what I mean,
            to make him really happy. ‘Cause last time you know it was here and
            there, you know what I mean.

            LORENTZEN: Yeah, yeah, yeah.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 36
            BURNETT: So I want to make him happy so, here in the, you know,
            I think it will be Thursday or Friday when I have you see him, you
            know what I mean.

            LORENTZEN: Yeah

            BURNETT: I want to make it good, so, if you can get a hold of Scott
            and round that up, and maybe reach out and see if you can find
            anymore that would be great and we will go from there and work on
            the other players too if you would.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that BURNETT is

referring to Suboxone when he says “money order” and is asking for the quantity

of Suboxone strips LORENTZEN has. I believe that BURNETT is stating he wants

LORENTZEN to give MATTERN, whom they refer to as “Goldy,” $1,000 for

taking the drugs from LORENTZEN to BURNETT, using his role as a correctional

officer with access to the facility during the COVID pandemic. Additionally, I

believe that BURNETT wants the payment to happen in one meet as opposed to

multiple meets “to make him [MATTERN] happy”; based on review of prior calls,

LORENTZEN met with “Goldy” four times between June 22, 2020, and June 28,

2020, to make payments.

      44.   On July 13, 2020, at approximately 2:04PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 37
             BURNETT: Was there a hundred a couple days ago from Greg too?

             LORENTZEN: Yes.

             BURNETT: Okay, cool, will you put that aside, because I got to have
             that whole one, that whole thousand this time, but uh, I’ll send you
             some more today and tomorrow, and then I will also send a little for
             yourself. I don’t know what your situation is right now, but I hope you
             are still doing okay.

             LORENTZEN: Yes.

             BURNETT: I got you know matter what, will you work on putting
             that all together?

             LORENTZEN: Yeah.

             BURNETT: I would really, really, really like to get the five and five
             for the team and then three, you know what I mean.

             LORENTZEN: Uh-huh.

             BURNETT: I really really appreciate you, and then the money order,
             whatever you can do with that would be great. I would like to put you
             at fifteen this time, because, uh, he did tell me it would be about five
             weeks, you know the closer we get to 200 dollars the best, for the
             money order.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that in this conversation

BURNETT is reinforcing that he wants to pay MATTERN $1,000 for delivering

drugs into the AHCC. I submit that BURNETT is referring to the controlled

substances methamphetamine and heroine when he says he would “really like to




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 38
get five and five for the team,” and that he would like to get 200 Suboxone strips

when he says “200 dollars . . . for the money order.”

      45.    On July 15, 2020, at approximately 8:24PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

             BURNETT: The players for the team, did you come close to 5, 5, and
             5?

             LORENTZEN: Um, I’m not, I don’t know, not that much.

             BURNETT: Okay, okay, if you can, the white team, try to come as
             close to 5 and 5 as you can please. And I got you, I promise you, you
             will be very happy with this.

             LORENTZEN: Yeah.

             BURNETT: Okay, did you figure out that money?

             LORENTZEN: Oh, yeah.

             BURNETT: Okay… she sent you five?

             LORENTZEN: Yeah, five.

             BURNETT: Okay perfect, so are we almost there or what do you
             need?

             LORENTZEN: For what, him?

             BURNETT: For the thousand, yeah.

             LORENTZEN: I don’t know.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 39
             BURNETT: Okay, can you figure it out and let me know in the
             morning and I can take care of whatever else I need?

             LORENTZEN: Yeah

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that in this conversation

BURNETT is referring to methamphetamine when he says “white team” and is

asking LORENTZEN if she has $1,000 set aside yet for payment to MATTERN.

      46.    On July 17, 2020, at approximately 8:36AM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

             BURNETT: Hey, I just want to let you know, let me know what
             exactly you need to make this happen. You got to send him a text
             today. I think he maybe wanted to meet tomorrow, but he wanted a
             text today, maybe today, I don’t know. So if you can text him around
             12, 1 o’clock and what time is your appointment?

             LORENTZEN: I don’t know, maybe 10.

             BURNETT: Okay, what time can I call you back and so you can let
             me know exactly what you need to make this happen?

             LORENTZEN: Um, I don’t know. I got drool all over me. What time
             is it?

             BURNETT: It’s 8:30.

             LORENTZEN: Okay, my appointment is at 10:30 I think.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 40
             BURNETT: Let me know, I can call you back later. Tell me what
             time and that way you can let me know if you have the money or if
             you need a little bit, or what do I need to do here to make this happen?

             LORENTZEN: I might need a…. man, I am going to have to look on
             there and see.

             BURNETT: Okay, should be close. But if not, I can try to round it up
             and figure it out, okay.

             LORENTZEN: Yeah

             BURNETT: What time do you want me to call you back, noon?

             LORENTZEN: Yeah, that sounds good.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that in this conversation

BURNETT is instructing LORENTZEN to text MATTERN today to determine

when she can meet him, and to let BURNETT know if he needs to send her any

additional money so LORENTZEN can pay MATTERN.

      47.    On July 17, 2020, at approximately 12:32pm, a call was placed by

BURNETT to (509) 202-9786. AHCC IIU reviewed this call and determined the

call was placed by BURNETT. AHCC IIU believes the recipient of the call was

Ronnie Thompson (“THOMPSON”), who is currently on DOC community

supervision. THOMPSON has eleven prior felony convictions including a

conviction associated with controlled substances in 2014. A portion of the call

AHCC IIU Investigators reviewed is transcribed as follows:



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 41
            BURNETT: Hey, I’m trying to get some clarity, you know where I
            can find any?

            THOMPSON: Fuck, maybe.

            BURNETT: She got the money right now. I fucking need it by
            tomorrow.

            THOMPSON: How much?

            BURNETT: I need a couple beezies or at least one.

            THOMPSON: I can probably get a ball.

            BURNETT: I’ll pay you and within four or five days, I’ll send you
            extra money for it. If you have anything else you want to throw in
            there, I’ll send you a good chunk of money. She got the money right
            now and if you want to throw in something you got, I’ll make it
            absolutely worth your while. I’m telling you right now, I already sent
            her ten thousand dollars bro.

            THOMPSON: Damn.

            BURNETT: She got 190 of those she is sending me, at 250 a pop.

            THOMPSON: Did you give her my number?

            BURNETT: No. I’ll give you her number real quick and then I will
            call her and tell her.

            THOMPSON: Okay, what is her number?

            BURNETT: It is 208-966-0423, and just so you know, those go for
            250 a piece right now. I don’t need none but if you want to throw
            them in there, I’ll send money your way just to help you out. If you
            can make this happen for me, even some of that dark too, she already
            got me some, but the more the merrier. I only get to do it once a
            month.

            THOMPSON: I got some super fire right now.


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 42
             BURNETT: Yeah, throw a little bit in there. If she has to, she will
             buy some from you.

             THOMPSON: Yeah, I’ll throw a little chunk in there for ya.

             BURNETT: Yeah, she has close to a beezie for me right now.

             THOMPSON: Of dark?

             BURNETT: Yeah.

             THOMPSON: Oh shit.

             BURNETT: You remember what T Rob used to give us?

             THOMPSON: Yeah.

             BURNETT: I locked it in through that bro.

Based on my training and experience, my review of call summaries, and my

consulting with AHCC IIU Investigators who reviewed this call and others, I

believe that in this conversation BURNETT is discussing various controlled

substances and quantities of controlled substances with THOMPSON when they

use the terms “clarity,” “beezies,” “ball,” “little chunk,” and “dark.” I believe that

BURNETT is offering THOMPSON money for whatever controlled substances he

can provide LORENTZEN within that day, and BURNETT stresses that he has the

funds to pay by stating, “I already sent her ten thousand bro.” I believe BURNETT

is stating that LORENTZEN has 190 Suboxone strips when he says “she got 190




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 43
of those she is sending me, at 250 a pop,” which is consistent with CI reporting

that Suboxone strips sell for $250 within the prison.

      48.    On July 17, 2020, at approximately 1:22PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

             BURNETT: Will you look and see if that 2 got there?

             LORENTZEN: Hold on.

             BURNETT: Thank you.

             LORENTZEN: Yeah.

             BURNETT: I want to thank you too for saying that about Ronnie,
             because that means a lot to me that you would fucking realize that and
             say something.

             LORENTZEN: Yeah, I texted him, he didn’t text back too by the
             way.

             BURNETT: Yeah, he was on his lunch break, he was going to work
             like literally when I hung up. But I told him I would text or, he would
             text your number. I’m supposed to call him back at 5 and he said he
             should have everything taken care of, we will see if he comes through.
             Did you text Goldy?

             LORENTZEN: Yeah, I texted him too, he hasn’t texted me back
             either.

             BURNETT: Okay, he will. I’m sure. We will get this all put together
             and I am going to try and send you a little bit more so maybe we can
             do five and five if it is possible, whatever you can find.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 44
Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that this conversation

confirms BURNETT contacted THOMPSON about providing LORENTZEN

additional controlled substances when BURNETT references “Ronnie” and “we

will see if he comes through.” I believe BURNETT is referring to MATTERN

when he says, “Did you text Goldy?” and that they are anticipating having

LORENTZEN meet him on Saturday July 18, 2020, to pay him and deliver

controlled substances. As with other communications referenced herein, I submit

that there is probable cause to believe that LORENTZEN and MATTERN

communicate via telephone and/or text messaging.

      49.    On July 17, 2020, at approximately 5:51PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

             BURNETT: Hey, did you get that 250?

             LORENTZEN: Um, hold on while I check. Where was it coming
             from?

             BURNETT: Uh, she should have texted you a little while ago.

             LORENTZEN: Hold on.

             LORENTZEN: Hello

             BURNETT: Yeah


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 45
            LORENTZEN: There was only two and that was sent at like 12:30.

            BURNETT: Uh, okay, I think she was doing around 2:30 – 3:00, I’ll
            have him call and check.

            LORENTZEN: Ok, um, Adam said he’s in the same unit, same side,
            what do you want him to do?

            BURNETT: Uh, whatever.

            LORENTZEN: I think he’ll call back at 7:45

            BURNETT: Um, okay, how much more do you need to make all that
            happen? Obviously you got what you need. I want to make sure you
            got what you need.

            LORENTZEN: I just want to get some more for you. Go get some
            more players for the team.

            BURNETT: Definitely, that’s what I need. So I know the 250 is
            coming for sure. If you need more ask them to send another 100 or
            125.

            LORENTZEN: Okay.

            BURNETT: Will you try to round all that up tonight? Did he ever
            text you back?

            LORENTZEN: Um, yeah, Goldy did. We are going to meet
            tomorrow night.

            BURNETT: Perfect, perfect, okay, so that gives us until tomorrow
            night. I’ll ask him, I’ll have him call his old lady and have it sent. It
            was already sent, so I don’t know if she just hasn’t text yet or what.

            LORENTZEN: Okay.

            BURNETT: I’ll mention it to him right and have him send a message.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 46
            LORENTZEN: Okay.

            BURNETT: I’ll call you back as soon as I know, alright.

            LORENTZEN: Okay.

            BURNETT: Hey, did you ever hear back from Ronnie because I was
            going to call him again.

            LORENTZEN: No, I didn’t. Let me see where’s my phone at, my
            other phone.

            BURNETT: I gave him the 208 number.

            LORENTZEN: Oh yeah, he hasn’t called, he hasn’t. I texted him
            from the other number.

            BURNETT: You didn’t miss a call or text or anything from earlier?
            That might have been her sending the 250.

            LORENTZEN: Hold on. No, the only one who has called this number
            is Adam and you.

            BURNETT: Okay, I’ll check on it and give you a call back as soon as
            I figure it out.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe that when LORENTZEN

says, “get some more for you, go get some more players for the team,” she is

telling BURNETT that she is trying to obtain additional controlled substances for

him. In this conversation, LORENTZEN confirms she received a text message

from “Goldy,” who I believe to be MATTERN, and that they anticipated meeting

the next night, Saturday July 18, 2020. I believe BURNETT asks about



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 47
“RONNIE” who I believe to be THOMPSON, so that LORENTZEN could

possibly obtain additional controlled substances from him.

      50.   On July 18, 2020, at approximately 10:12 AM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

            BURNETT: What up... What you doing?

            LORENTZEN: Nothing...

            BURNETT: What you doing up

            LORENTZEN: I’ve been up, I have to get up early on Saturday

            BURNETT: You doing alright? How did things work out?

            LORENTZEN: I already got the money out so...

            BURNETT: Cool, cool, cool, did you come across anymore of that?

            LORENTZEN: Yeah, I did

            BURNETT: Okay, what are we looking like?

            LORENTZEN: I’m not sure, but at least... I wrote it down
            somewhere... um... at least 5 and 2, I didn’t get any more of the black
            ones... just the original two that I had.

            BURNETT: You mean 5 and 5 or just 5 altogether?

            LORENTZEN: 5 altogether, 5 of the white players.

            BURNETT: okay did you get that 250 last night



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 48
            LORENTZEN: hold on let me look… yeah

            BURNETT: okay cool, can you check around and see if you can find
            anymore?

            LORENTZEN: Yes

            BURNETT: Okay I would really, really like to make it 5 and 5 or 4
            and 4 or 3 and 3, you know?

            LORENTZEN: What do you mean by that though?

            BURNETT: Like the white ones, just... you know how you split it last
            time... you did 3 and 3... you have to do the same thing this time split
            it, and split both of them, the white players and the black players in
            one blue glove, you know what I mean, exactly like you did last time.

            LORENTZEN: okay

            BURNETT: Then the other things, you got to wrap them up exactly as
            you did last time, 5 and packs of 20.

            LORENTZEN: okay

            BURNETT: but make sure you wrap them up really, really good and
            then double wrap them and the end… so they stay fresh.

            LORENTZEN: yeah i will

            BURNETT: okay then you are going to leave 10 out for him and put
            them in a separate envelope with the thousand.

            LORENTZEN: okay

            BURNETT: you’re a badass, Ronnie never got a hold of you.

            LORENTZEN: nope




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 49
            BURNETT: That is disappointing that really fucking bothers me big
            time..., that really upsets me, god damn him... you got that 250 can
            you check and see if you can round up a few more?

            LORENTZEN: Yeah I will

            BURNETT: the white and black players if you can it would be badass,
            if we can’t it’s okay... just do it exactly as you did last time, make
            them as small as possible and then split it in half.

            LORENTZEN: okay

            BURNETT: Thank you very much beautiful, I will call you back in a
            little bit. I think I am sending you a little more ducats in a little bit, I
            will call you back and let you know... I call you back in an hour, two
            hours at max.

            LORENTZEN: okay.

Based on my training and experience, my review of call summaries, the

investigation, and my consulting with AHCC IIU Investigators who reviewed this

call and others, I believe that this conversation consists of LORENTZEN and

BURNETT finalizing the details, quantities, and prices for the significant delivery

that LORENTZEN anticipates making to MATTERN on the weekend of July 17-

19, 2020, for MATTERN to deliver into AHCC. Among other things, BURNETT

and LORENTZEN appear to be confirming that LORENTZEN will be giving

MATTERN at least five grams of methamphetamine (“the white players”) for

further distribution into the AHCC.

      51.   On July 18, 2020, at approximately 12:07 PM, a call was placed by

BURNETT to (509) 768-9879. AHCC IIU reviewed this call and determined the


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 50
call was placed by BURNETT and his conversation was with a person named Eli.

A portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

            BURNETT: Eli

            ELI: What’s up dog...

            BURNETT: I need some... clear, you got any.

            ELI: I only got half of what I was supposed to get last time...

            BURNETT: She just put 2500 into what I need, that is kinda my fault

            ELI: Okay, I’ll go get you some right now then man, will she have a
            little change for the other...

            BURNETT: I can probably get you a hundred or hundred and a half...
            I need it like right now, because she is dropping it off in a minute like
            two hours.

            ELI: Yeah, listen, all I got to do is go to my house...

            BURNETT: How much do you want for five, you got that much?

            ELI: strips?

            BURNETT: no the clear...

            ELI: five what?

            BURNETT: 5 Gs

            ELI: I don’t know, 150 bucks or something…

            BURNETT: she has the money right now, she has two fifty right
            now... will you call her for sure.

            ELI: I’m almost to Spokane... I’ll be there in 45 minutes.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 51
             BURNETT: you got my word, within 5 days, I will have you good
             money because I will have it within in five days... for everything I got
             you... she has 200 of those other things for me.

             ELI: I’ll be to her house in like 45 minutes…

Based on my training and experience, my review of call summaries, the

investigation, and my consulting with AHCC IIU Investigators who reviewed this

call and others, I believe that this conversation consists of BURNETT making

arrangements for additional details, quantities, and prices for the significant

delivery that LORENTZEN anticipated making to MATTERN on Saturday, July

18, 2020, for MATTERN to deliver into AHCC. BURNETT specifically indicates

that LORENTZEN is going to be “dropping it off” in approximately two hours,

which I believe was an indication that LORENTZEN anticipated meeting with

MATTERN to deliver drugs to him later in the day on July 18, 2020.

      52.    On July 18, 2020, at approximately 2:37 PM, a call was placed by

BURNETT to (208) 966-0423. AHCC IIU reviewed this call and determined the

call was placed by BURNETT and his conversation was with LORENTZEN. A

portion of the call AHCC IIU Investigators reviewed is transcribed as follows:

             BURNETT: Can you check and see if there is a 2?

             LORENTZEN: Ya who would it be from?

             BURNETT: Fuck, I don’t know the name should’ve been 20 minutes
             ago.

             LORENTZEN: Adam sent 175


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 52
            BURNETT: If he calls back tell him I’ll meet him at 8:30 in the
            morning.

            LORENTZEN: K

            BURNETT: Did you get everything sorted out with Eli?

            LORENTZEN: Ya, I have to go get some money.

            BURNETT: I know you’re good, but I wanted to remind you it will
            take a while to wrap all that up.

            LORENTZEN: Ya I know

            BURNETT: Then it goes 10 for him and a rack in the envelope and
            whatever it is split make sure it is a non-see through okay.

            LORENTZEN: Ya I know

            BURNETT: I’ll call you back in a little while.

Based on my training and experience, my review of call summaries, the

investigation, and my consulting with AHCC IIU Investigators who reviewed this

call and others, I believe that this conversation consists of LORENTZEN and

BURNETT finalizing additional details, quantities, and prices for the significant

delivery that LORENTZEN anticipated making to MATTERN during the weekend

of July 17-19, 2020, for MATTERN to deliver into AHCC. Specifically, I believe

that “rack” refers to $1000 in an envelope and that the “10” to MATTERN is a

reference to Suboxone for MATTERN’s personal use.

               SURVEILLANCE CONDUCTED ON JULY 18, 2020



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 53
      53.   On July 18, 2020, FBI and AHCC IIU conducted surveillance,

including on MATTERN’s residence, 8524 E. Mission Avenue in Spokane Valley,

and the gold Nissan Altima. I was part of the surveillance team. We surveilled

MATTERN running some errands in the gold Nissan, but we did not see him

meeting with LORENTZEN consistent with the calls from BURNETT. However,

a recorded jail call from BURNETT to LORENTZEN on Sunday, July 19, 2020,

indicated that LORENTZEN would be reaching out to MATTERN in the afternoon

of Sunday, July 19, 2020, around the time MATTERN got off his shift.

                   RELEVANT JAIL CALL ON JULY 19, 2020

      54.   On July 19, 2020, my colleagues at AHCC informed me that they had

listened to a recorded jail call from AHCC that day in which BURNETT called

LORENTZEN and asked her if she was going to make contact with MATTERN on

July 19, 2020. LORENTZEN responded briefly that she was.



                      SURVEILLANCE ON JULY 19, 2020

      55.   On July 19, 2020, FBI and AHCC IIU conducted surveillance,

including on MATTERN’s residence, 8524 E. Mission Avenue in Spokane Valley,

and the gold Nissan Altima. I was part of the surveillance team. My colleagues

and I surveilled MATTERN drive the gold Nissan Altima to the parking lot of a

Rite-Aid store on Mission and Argonne in Spokane Valley. At a little after 7:00



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 54
PM, I saw MATTERN park in the lot and appear to wait. A few minutes later, I

saw a PT Cruiser consistent with LORENTZEN’s vehicle arrive at the parking lot

and park immediately adjacent to MATTERN, who was in the gold Nissan, with

their drivers’ side doors facing. Neither driver got out of their vehicles.

      56.    I know from my AHCC colleague, Inspector Greene, who was

surveilling LORENTZEN, that she was seen leaving her home at a time consistent

with the amount of time it would take to travel to the meet location at Argonne and

Mission. I believe that the driver of LORENTZEN’s PT Cruiser was in fact

LORENTZEN; I did not observe any passengers in either car.

      57.    I saw the vehicles driven by LORENTZEN and MATTERN meet in

the empty part of the parking lot where there were no other cars. Other agents

who were surveilling the parking lot took pictures of what happened next, and

reported the information to me. I learned from my colleagues, and from reviewing

the photographs that they took, the following. After LORENTZEN parked next to

MATTERN, she handed him, through the window of her vehicle, a large white

envelope. MATTERN accepted the envelope. After perhaps a minute or two,

MATTERN and LORENTZEN each departed. I saw MATTERN drive away from

the parking lot in the direction of his house; FBI terminated surveillance on

MATTERN. I saw LORENTZEN leave the parking lot and drive away in a

different direction.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 55
      58.    I know from my training and experience that this conduct – two

people, alone, driving to meet in a parking lot away from others, in the evening, for

only a short period of time, in which neither of them got out of their vehicles and

one of them handed an object to the other – is consistent with one person

delivering drugs and/or money to the other.

      59.    Based on the jail calls to which I have listened, along with the

surveillance my colleagues and I have conducted, I submit that there is probable

cause to believe that after 7:00 PM on Sunday, July 19, 2020, LORENTZEN made

a delivery of drugs and/or money to MATTERN in a large white envelope, at a

parking lot at Argonne and Mission in Spokane Valley, for MATTERN to further

deliver into the AHCC consistent with the planning set forth by BURNETT in

recorded jail calls.

      60.    After I watched LORENTZEN and MATTERN meet, I received

confirmation via telephone from my colleagues at AHCC that they had listened to

a recorded telephone call from BURNETT to LORENTZEN in which

LORENTZEN confirmed that she had met with “Goldy,” whom I know to be

MATTERN.

      61.    I believe that MATTERN has previously facilitated the distribution of

methamphetamine into the AHCC. On May 6, 2020, at approximately 6:03 PM, a

call was placed by BURNETT from another inmate’s account to (509) 866-1433.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 56
AHCC IIU reviewed this call and determined the call was placed by BURNETT

and the conversation was with LORENTZEN. A portion of the call AHCC IIU

Investigators reviewed is transcribed as follows:

             BURNETT: This is what I am trying to do, you sent one of those last
             time. You sent me less than one with like a half on it.

             LORENTZEN: Oh, you are talking about your birthday card?

             BURNETT: Yeah, if you can get two of those and put 4 or 5 on each
             one and just soak the whole thing, you think it is a possibility?

             LORENTZEN: It is hard to get one of those birthday cards right now.
             I’ve been trying for a few days.

             BURNETT: Even if the one you have, if you can drench it, it doesn’t
             matter, you know what I mean.

             LORENTZEN: The thing is, I’m trying to find the stuff for the
             birthday card, the glitter, but it is hard to find.

             BURNETT: Mike says he has some for me… can you get it if I send
             you the money?

             LORENTZEN: That is the thing, it is hard to locate.

             BURNETT: I have a bunch of money right now. Basically right now
             in the next day or two, I was trying to get him that 100 bucks and a
             couple cards. But I want to round up at least 30 or 40 of those so I can
             send you a couple grand. I don’t care what it looks like, I just want
             enough put on it to make it worth it for us. I have to give him a bill
             too, the one I haven’t seen you, the one who needs it.

             LORENTZEN: Are you talking about the gold car?

             BURNETT: Uh, the 100 dollars.

             LORENTZEN: Yeah, does that go to the gold car?


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 57
            BURNETT: Yeah

            LORENTZEN: Okay.

            BURNETT: If you can get him that hundred bucks… basically my
            whole goal is to wait on the other one, because it will be more worth
            it. I know you said you have that one 10 dollar money order, but I
            would like to get 3 or 4 more 10 dollar money orders, you know what
            I mean?

            LORENTZEN: Yeah, hold on, I am going to find out what he wrote
            down. I was partially right on the size of them. He says he has two of
            the big size and 16 of the half size ones.

            BURNETT: Yeah, I want them all.

            LORENTZEN: It will be me paying for him… I’ll buy them tonight.

            BURNETT: I want to push the envelope this time and go for as many
            as we can get. The birthday card you sent me, I want you to put 4 or 5
            times that on it. Would you mind sending him a text and telling him
            we’ll have it ready for him tomorrow or the next day?

            LORENTZEN: Who, gold car?

            BURNETT: Yeah, yeah, yeah.

            LORENTZEN: Okay, so I have to have the money and the birthday
            card for him.

Based on my review of call summaries and consulting with AHCC IIU

Investigators who reviewed this call and others, I believe when BURNETT and

LORENTZEN refer to a “birthday card” they are referring to methamphetamine

paper. I know from my training and experience that it is a common technique for

inmates to have associates soak greeting cards in methamphetamine and then send


Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 58
the cards into the correctional facilities as a means to get methamphetamine inside

facilities. Additionally, I believe this because I know that BURNETT’s actual

birthday is not until August 7, approximately three months from the date of this

call, and BURNETT specifically instructs LORENTZEN to “soak” and “drench”

the card. I know that LORENTZEN would need a secure, safe location to engage

in the conduct of drenching a greeting card in methamphetamine, such as her

home, before delivering it to “gold car,” who I believe is MATTERN.

       ARREST OF MATTERN AND SEIZURE OF METHAMPHETAMINE

      62.   On July 20, 2020, law enforcement officers arrested MATTERN

within the AHCC after he was in the secure part of the facility. During a lawful

search of MATTERN and his person, law enforcement recovered his lunchbox.

Inside his lunchbox was a tobacco tin. Inside the tobacco tin were two blue rubber

gloves. Inside each of the rubber gloves were small ziplock baggies. Inside the

ziplock baggies was a white crystalline substance that I recognized from my

training and experience to be consistent with methamphetamine.

      63.   The use of a blue rubber glove as packaging was consistent with

BURNETT’s prior conversations with LORENTZEN about packaging drugs for

delivery into the AHCC. I know from jail calls that LORENTZEN had to spend

time packaging the drugs prior to meeting with MATTERN.




Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 59
      64.    I used a standard field-testing kit to test the white crystalline

substance, and the results were presumptively positive for methamphetamine.

      65.    I removed the crystalline substance from the blue rubber gloves, and

weighed it in the ziplock baggies. The quantity of suspected methamphetamine

that I weighed in the ziplock baggies was approximately seven grams from inside

one of the blue rubber gloves, and approximately eight grams from inside the other

blue rubber glove, yielding a total of approximately fifteen grams of suspected

methamphetamine. Based on my training and experience, and common sense, I

know that the weight of the ziplock baggies I weighed was far less than ten total

grams. Accordingly, I submit that there is probable cause to believe that the total

quantity of suspected methamphetamine possessed by MATTERN, exclusive of

packaging, was more than five grams. This quantity of presumptively-positive

methamphetamine was consistent with the quantities that BURNETT discussed

with LORENTZEN on jail calls regarding what LORENTZEN was going to give

MATTERN to distribute to BURNETT.

      66.    From my training and experience and consulting with other law

enforcement agents, I know that methamphetamine in this district in recent months

is rarely lower than 96% pure, such that there is probable cause to believe that the

net weight and purity of the substance I weighed, exclusive of packaging materials,

exceeds five grams of pure methamphetamine.



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 60
      67.    I know that MATTERN received an envelope from LORENTZEN on

the evening of July 19, 2020, in a parking lot in the Spokane Valley. When law

enforcement recovered the rubber gloves containing the suspected

methamphetamine from MATTERN’s lunchbox, they were in a tobacco tin and

were no longer in a white envelope. Accordingly, I submit that at some point,

MATTERN likely had to take the blue rubber gloves containing methamphetamine

out of the white envelope and put it into the tobacco tin that he then put into his

lunchbox. Law enforcement also recovered suspected Suboxone and suspected

heroin, wrapped separately from the suspected methamphetamine. In light of the

fact that MATTERN likely had to handle the blue gloves to get them into his

lunchbox, and the fact that the methamphetamine was wrapped separately from the

suspected Suboxone and heroin, I submit that there is additional indicia that

probable cause exists to believe that MATTERN knowingly possessed the

suspected methamphetamine in the blue rubber gloves.

      68.    I know from my training and experience that approximately fifteen

grams of methamphetamine, even with packaging, is a distribution, rather than

personal use, quantity

      69.    In addition, during an interview of MATTERN at AHCC in which I

participated on July 20, 2020, MATTERN acknowledged that he received $1000 in

an envelope on the evening of July 19, 2020, from the person I know to be



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 61
LORENTZEN. That exchange of money is consistent with the jail calls of which I

have knowledge.

      70.    In light of what I know about the extensive planning, recorded jail

calls, surveillance, and review of the suspected methamphetamine set forth herein,

I respectfully submit that there is probable cause to believe that MATTERN

knowingly possessed five grams or more of pure methamphetamine with intent to

distribute, within the Eastern District of Washington.

                                  CONCLUSION

      71.    Based on the forgoing, I submit that I submit that probable cause

exists for the issuance of a Criminal Complaint and Arrest Warrant for MATTERN

for possession of five grams or more of pure methamphetamine with intent to

distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), within the Eastern

District of Washington.

///

///

///

///

///

///

///



Affidavit of FBI SA David DiBartolo in Support of Criminal Complaint – 62
